ACCEPTED
                                                                                         01-15-01006-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   12/22/2015 2:11:07 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK


                            NO. 01-15-01006-CV
___________________________________________________________________
                                                         FILED IN
                                                   1st COURT OF APPEALS
                    IN THE COURT OF APPEALS            HOUSTON, TEXAS
                 FOR THE FIRST DISTRICT OF TEXAS 12/22/2015 2:11:07 PM
                                                   CHRISTOPHER A. PRINE
___________________________________________________________________
                                                           Clerk

      PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.,
                                    Appellant,
                                                                       FILED IN
                                                                1st COURT OF APPEALS
                                           v.                       HOUSTON, TEXAS
                                                                12/22/2015 2:11:07 PM
                 WEST GULF MARITIME             ASSOCIATION INC.,
                                                                CHRISTOPHER A. PRINE
                                                      Appellee.          Clerk

___________________________________________________________________

              Appealed From the 151st Judicial District Court
                           Harris County, Texas
                    Trial Court Cause No. 2012-58827,
                 the Honorable Mike Engelhart, Presiding.
___________________________________________________________________

        APPELLANT PROFESSIONAL ADVANTAGE SOFTWARE
       SOLUTIONS, INC.’S MOTION FOR EN BANC REHEARING
___________________________________________________________________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Pursuant to Rule 49.7 of the Texas Rules of Appellate Procedure, Appellant

Professional Advantage Software Solutions, Inc. (“PA”) files this Motion for En Banc

Rehearing of the denial of its Emergency Motion for Temporary Relief requesting that

the Court stay all proceedings in the trial court.
                       THE NEED FOR TEMPORARY RELIEF

       Based on the valid arbitration provision of the Software License Agreement

between PA and Appellee West Gulf Maritime Association, Inc., PA filed its Motion

to Compel Arbitration and Stay Proceedings on October 19, 2015. The trial court

denied the motion on November 18, 2015. The trial court also denied PA’s Motion to

Stay the Proceedings on November 24, 2015.

       PA then promptly filed its Notice of Appeal on November 25, 2015, appealing

the trial court’s interlocutory Order Denying PA’s Motion to Compel Arbitration and

Stay Proceedings. PA filed its Emergency Motion for Temporary Relief on Thursday

December 10, 2015, and Appellee responded to the emergency motion on Friday

December 11, 2015. Without the benefit of a reply, this Court denied PA’s emergency

motion on Tuesday December 15, 2015.

       Because trial is currently set for January 18, 2016, PA re-urges that it will

be prejudiced by having to proceed with pre-trial motions1 and trial while its

interlocutory appeal is pending in this Court. PA has a statutory right to an

interlocutory appeal of the denial of its Motion to Compel Arbitration and Stay

Proceeding. The parties have not even briefed this matter yet, and allowing the

case to proceed to trial without allowing the parties to be sufficiently heard


1
    The trial court recently issued a pre-trial order on December 10, 2015, in which the parties must
    file its pre-trial filings prior to January 7, 2016. (See Tab A to the Appendix.)


                                                 2
prejudices both parties should this Court find PA has not waived its right to

arbitrate. A short stay of the trial setting in this matter will give this Court the

opportunity to consider and rule on the merits of this interlocutory appeal.

                                   ARGUMENT

      This Court has held that there is a “strong presumption against finding that a

party has waived its right to arbitration; the burden to prove waiver is thus a heavy

one.” Enter. Field Servs., LLC v. TOC-Rocky Mountain, Inc., 405 S.W.3d 767, 774

(Tex. App.—Houston [1st Dist.] 2013, pet. denied) (citing In re Bank One, N.A., 216
S.W.3d 825, 827 (Tex. 2007)). “Any doubts regarding waiver are resolved in favor of

arbitration.” Id. (citing In re Bruce Terminix Co., 988 S.W.2d 702, 705 (Tex. 1998)).

The waiver can be express or implied, but the waiver must be intentional. Id.

      The issue pending before this Court is whether the entire case is subject to

arbitration. The question is not whether Appellee had to do some things it may not

have had to do otherwise if PA had moved for arbitration earlier; the question is

whether the case should be referred to arbitration.

      A.     Standard of Review.

      The Court reviews a trial court’s denial of a motion to compel arbitration under

an abuse-of-discretion standard. See Okorafor v. Uncle Sam & Assocs., Inc., 295
S.W.3d 27, 38 (Tex. App.—Houston [1st Dist.] 2009, pet. denied) (citing In re D.

Wilson Constr. Co., 196 S.W.3d 774, 780 (Tex. 2006) (orig. proceeding)). A trial


                                          3
court abuses its discretion when it acts arbitrarily or unreasonably, without reference to

guiding rules or principles. See Downer v. Aquamarine Operators, Inc., 701 S.W.2d
238, 241–42 (Tex. 1985). However, the Court reviews de novo whether a party has

waived its right to arbitration. See Perry Homes v. Cull, 258 S.W.3d 580, 598 (Tex.

2008).

         B.    Appellant Has Not Expressly Waived Its Right to Arbitration.

         Appellee West Gulf Maritime Association, Inc.’s sole response to arbitration has

been and continues to be waiver.2 A waiver of arbitration must be done intentionally

and affirmatively and must be clearly supported by the record. See G.T. Leach

Builders, LLC v. Sapphire V.P., LP, 458 S.W.3d 502, 511 (Tex. 2015). This record

does not reflect an intentional waiver. PA’s trial counsel discussed the delay in

seeking arbitration with the trial court at the hearing on PA’s Motion to Compel

Arbitration:

         Sure, could we have raised this issue before now? Yes. And I can’t
         explain to you why it was never raised. I can tell you that the client was
         not aware until 60 days ago that they even had this right, which is why
         I’m the one standing here before you and not my predecessor.

(1 RR 7.) When this statement is considered in relation to how quickly PA’s current

trial counsel moved to assert the right to arbitrate, it is clear PA did not expressly


2
    PA incorporates by reference its Factual Background and arguments relating to why the case is
    subject to arbitration from its Emergency Motion for Temporary Relief. Based on Appellee’s
    arguments to the trial court, it does not appear to dispute that there is a broad provision in the
    pertinent agreement between it and PA.

                                                  4
intend to waive the right to arbitrate nor, as counsel for Appellee indicates, was it a

tactical decision to sit on the arbitration provision until the eve of trial. Indeed, from

the record, it is clear that counsel moved for arbitration when he realized that

Appellee’s claims invoked the arbitration clause in the Agreement. (6 CR 1708–36.)

On this basis this Court cannot find express waiver of the right to arbitrate. See G.T.

Leach Builders, LLC, 458 S.W.3d at 511 (holding that party who agreed to a new trial

date and sought a continuance did not expressly waive its arbitration rights).

      C.     Appellant Has Not Impliedly Waived Its Right to Arbitration.

      Appellee argues that Appellant PA waived its right to arbitrate. It points this

Court to the Texas Supreme Court’s decisions in In re Vesta Ins. Group, Inc., 192
S.W.3d 759 (Tex. 2006) and Perry Homes, 258 S.W.3d 580 for its proposition that PA

waived its right to arbitration. Notably, the Texas Supreme Court did not find waiver

in In re Vesta Ins. Group, Inc. In In re Vesta Ins. Group, Inc., the Texas Supreme

Court held that the relators, who litigated in the trial court for two years, did not

substantially invoke the judicial process to their opponent’s detriment because the

relators engaged in minimal discovery, and the real party in interest failed to

demonstrate sufficient prejudice to overcome the strong presumption against waiver.
192 S.W.3d at 763. “Merely taking part in litigation is not enough unless a party ‘has

substantially invoked the judicial process to its opponent’s detriment.’” In re Vesta Ins.




                                            5
Group, Inc., 192 S.W.3d 759, 762 (Tex. 2006) (quoting In re Serv. Corp. Int'l, 85
S.W.3d 171, 174 (Tex. 2002).

       Additionally, in Perry Homes, it was the plaintiffs, who after they initiated the

lawsuit, changed their minds and moved for arbitration. 258 S.W.3d at 586. The

plaintiffs had originally opposed arbitration, and only after getting the benefit of

extensive discovery, did they decide they wanted to arbitrate the case. Id. Perry

Homes is the only Texas Supreme Court case in which the court found waiver.3 Thus,

both cases cited by Appellee are distinguishable.




3
    See generally, Richmont Holdings, Inc. v. Superior Recharge Sys., L.L.C., 455 S.W.3d 573, 575
    (Tex. 2014) (deciding that the circumstances did “not approach a substantial invocation of the
    judicial process”) (per curium); Kennedy Hodges, L.L.P. v. Gobellan, 433 S.W.3d 542, 544–45
    (Tex. 2014) (per curiam) (concluding law firm did not waive right to arbitrate a fee dispute with
    former clients by litigating with a former associate); In re Fleetwood Homes of Tex., L.P., 257
S.W.3d 692, 694 (Tex. 2008) (per curiam) (noting defendant did not waive by “failing to pursue
    its arbitration demand for eight months while discussing a trial setting and allowing limited
    discovery”); In re Citigroup Global Mkts., Inc., 258 S.W.3d 623, 625–26 (Tex. 2008) (per
    curiam) (holding defendant did not waive arbitration by removing case to federal court and
    acceding to remand seven months later before demanding arbitration); In re Bank One, N.A., 216
S.W.3d 825, 827 (Tex. 2007) (per curiam) (concluding defendant did not waive arbitration by
    moving to set aside a default judgment, requesting a new trial, and waiting eight months to move
    to compel arbitration); In re D. Wilson Constr. Co., 196 S.W.3d 774, 783 (Tex. 2006) (stating
    contractors did not waive arbitration by suing to preserve evidence and cross-claiming for
    indemnity in a separate suit, absent a showing that their actions detrimentally affected the
    defendant); In re Vesta Ins. Group, Inc., 192 S.W.3d 759, 763 (Tex. 2006) (per curiam) (holding
    defendants did not waive arbitration by litigating for two years, especially when the plaintiff
    initiated more discovery requests than he received); In re Serv. Corp. Int’l, 85 S.W.3d 171, 174–
    75 (Tex. 2002) (per curiam) (concluding defendants did not waive arbitration by supporting
    plaintiffs’ inclusion in a federal class action whose members were not subject to arbitration, and
    moving, inter alia, to dismiss in that action).

                                                  6
             1.     PA did not substantially invoke the judicial process.

      “Waiver is a question of law based on the totality of the circumstances.” Paul

Jacobs, P.C. v. Encore Bank, N.A., 01-12-00699-CV, 2013 WL 3467197, at *2 (Tex.

App.—Houston [1st Dist.] July 9, 2013, no pet.). To decide whether a party

substantially invoked the judicial process, courts look to factors such as “whether the

movant for arbitration was the plaintiff (who chose to file in court) or the defendant

(who merely responded),” when the movant knew of the arbitration clause and “how

long the movant delayed before seeking arbitration,” how much discovery has been

conducted, who initiated it, whether that discovery related to the merits rather than

arbitrability or standing, how much of the discovery would be useful in arbitration, and

whether the movant sought judgment on the merits. Id. at *3; see Perry Homes, 258
S.W.3d at 591–92.

      Reviewing Appellee’s timeline in its response to PA’s motion to compel

arbitration is helpful in assessing the above factors. (6 CR 1742–45.) Appellee

continues to beat the drum that it filed suit “over three years ago” as a reason for why

PA has waived arbitration. However, Appellee, not PA, chose to litigate this case, and

it filed suit in October 2012. (1 CR 12–31.) Also the record shows that PA was not

aware of the arbitration provision until recently, after it hired different trial counsel.

(See 1 RR 7; 6 CR 1692–93, 1707). When PA learned of the provision, it quickly




                                            7
moved to compel arbitration and file this appeal after the trial court denied its motion

to compel. Thus, the first two factors weigh in PA’s favor.

       PA promptly answered the lawsuit in November 2012. (1 CR 32–36.) But

filing an answer and defending itself against Appellee’s claims is not enough to

establish waiver. See EZ Pawn Corp. v. Mancias, 934 S.W.2d 87, 89–90 (Tex. 1996)

(holding that party did not waive arbitration right by answering suit, participating in

docket control conference, propounding requests for production and interrogatories,

noticing plaintiffs deposition, and entering into an agreed order to reset the original

trial date). Although PA filed a counterclaim in November 2014 (4 CR 1180–88), its

counterclaim does not constitute a waiver of arbitration. G.T. Leach, 2015 WL
1288373, at *4 (explaining cross-actions, including counterclaims, do not waive right

to arbitration, especially considering that some counterclaims are compulsory;

counterclaiming defendant “merely took the action necessary to preserve that claim

once [plaintiff] initiated a lawsuit arising out of the same subject matter”).

       It was not until May 2014 (nineteen months after Appellee initiated the lawsuit

and prior to the discovery deadline of August 2014) that PA propounded written

discovery on the Appellee.4 (6 CR 1743, 1760–67.) PA also engaged in other types of

discovery, such as issuing three document subpoenas, responding to the discovery


4
    Indeed, the record reflects that hardly anything was done to move this case forward between
    October 2012 and early 2014.


                                               8
Appellee propounded on it, and taking the deposition of one witness, Appellee’s

president. (6 CR 1743–44, 1759, 1768–78.) Undoubtedly PA engaged in discovery.

However, even participating in “considerable” discovery, does not constitute a waiver

of arbitration rights. Baty v. Bowen, Miclette & Britt, Inc., No. 14-11-00663-CV, 2013
WL 2253584, at *9 (Tex. App.—Houston [14th Dist.] May 23, 2013, pet. denied)

(explaining that “though the [moving] Parties conducted considerable discovery, they

had not conducted ‘full discovery’ when they moved to compel arbitration”).

      Notably, Appellee did not bring forward evidence that this discovery could not

be used in an arbitration. As PA noted in its reply in support of its motion to compel

arbitration, the AAA Rule permit the parties to agree on the scope of discovery, which

likely would encompass the discovery the parties have already conducted. (6 CR

1855–56.)

      Although PA designated experts and responsible third parties (1 CR 173–76),

these “actions were also defensive in nature and necessary to preserve” PA’s rights.

See, e.g., G.T. Leach Builders, LLC, 458 S.W.3d at 514 (“If G.T. Leach had failed to

timely designate experts, it would have forfeited the right to present expert witnesses if

the suits went to trial. Likewise, G.T. Leach had to designate responsible third parties

by the deadline imposed in the scheduling order. G.T. Leach did not create the need to

timely designate experts and responsible third parties by agreeing to a scheduling

order: the rules of civil procedure impose a default deadline for expert designations

                                            9
when the court has not set one, and the Civil Practice and Remedies Code imposes a

deadline for designating responsible third parties.”).

         Finally, PA has moved for summary judgment in this case. (2 CR 307–88, 4 CR

1089–1130, 5 CR 1377–1526.) However, this was an attempt to avoid continued

litigation, not invoke or duplicate it. When a party’s litigation conduct seeks “to avoid

litigation activity rather than duplicate it,” that party has not substantially invoked the

judicial process. In re Citigroup Global Markets, Inc., 258 S.W.3d 623, 626 (Tex.

2008).

               2.    Appellee cannot demonstrate prejudice.

         “[E]ven substantially invoking the judicial process does not waive a party’s

arbitration rights unless the opposing party proves that it suffered prejudice as a

result.” Perry Homes, 258 S.W.3d at 594. Prejudice refers to the inherent unfairness

caused by “a party’s attempt to have it both ways by switching between litigation and

arbitration to its own advantage.” Id. at 597. Prejudice “result[s] when a party seeking

arbitration first sought to use the judicial process to gain access to information that

would not have been available in arbitration.” G.T. Leach, 2015 WL 1288373, at *6.

         Appellee claims that it has been prejudiced for three reasons: (1) PA has

somehow purposefully and unjustifiably manipulated the exercise of its arbitral rights

to gain an unfair advantage over Appellee; (2) Appellee has spent time and expense in

litigating this case; and (3) Appellee has been forced to marshal its evidence by

                                            10
responding to motions for summary judgment. First, as discussed above, PA did not

purposefully delay moving for arbitration in order to gain an unfair advantage over

Appellee. PA moved to compel arbitration as soon as it knew the right existed.

       Second, Appellee’s claim of prejudice rests upon the cost of $6,046.01 to

produce documents and $573.32 to take the deposition of its president.5 (6 CR 1749.)

But it does not identify any work that it did or cost that it incurred in anticipation of

trial that it would not have done or incurred in anticipation of an arbitration hearing.

See, e.g., Ground Force Const., LLC v. Coastline Homes, LLC, 14-13-00649-CV, 2014
WL 2158160, at *7 (Tex. App.—Houston [14th Dist.] May 22, 2014, no pet.)

(“Coastline did not produce evidence of its attorney’s fees or other expenses, much less

explain what portion of these expenses were attributable to Ground Force’s actions or

were for matters that could not be used in arbitration.”) (citing Associated Glass, Ltd.

v. Eye Ten Oaks Invs., Ltd., 147 S.W.3d 507, 514 (Tex. App.—San Antonio 2004, no

pet.) (appeal and orig. proceeding) (finding prejudice was not shown where party

urging waiver of arbitration did not submit evidence of increased expense); see Tex.

Residential Mortg., L.P. v. Portman, 152 S.W.3d 861, 864 (Tex. App.—Dallas 2005,

no pet.).



5
    Appellee lumped other depositions costs into its estimate of $3,331.47 noted in its response to
    PA’s emergency motion. However, as indicated in its response to PA’s motion to compel
    arbitration, Appellee sought to take the other depositions. (6 CR 1756–59.) So there is only one
    deposition that can be attributed to PA. (6 CR 1759.)

                                                11
      Finally, Appellee is not prejudiced by having to respond to the summary

judgment motions. Appellee successfully defended its summary judgments likely

using the same evidence it would during an arbitration. None of these filings were

done in vain. The only possible prejudice is making Appellee bring forward these

arguments sooner rather than later. Moreover, as PA noted in its reply in support of its

motion to compel arbitration, the AAA Rule permit the parties to file summary

judgment motions. (6 CR 1855–56.)

      There is no prejudice to either party in determining the arbitration now. Both

parties, however, will be prejudiced if the case goes to trial in January while the case is

up on appeal, and this Court concludes that this case is ripe for arbitration.

      D.     Temporary Relief Is Necessary to Preserve Appellant’s Rights on
             Appeal.

      Trial is set in this case for January 18, 2016. PA anticipates that this appeal will

still be pending in January 2016. A stay of all proceedings preserves the status quo and

protects both the jurisdiction of this Court to rule on the interlocutory appeal and PA’s

ability to benefit from its contractual right to arbitrate. An appellate court “may make

any temporary orders necessary to preserve the parties’ rights until disposition of the

appeal.” See TEX. R. APP. P. 29.3; Oryx Capital Int’l, Inc. v. Sage Apartments, L.L.C.,

167 S.W.3d 432, 438 (Tex. App.—San Antonio 2005, no pet.) (“When this Court

stayed all proceedings in the trial court, the parties and the trial court were ordered to



                                            12
take no further action on the case until they received further orders from this court or

we resolved the [interlocutory] appeal.”); see also EnerVest Operating, L.L.C. v.

Molett, No. 03-11-00823-CV, 2012 WL 1647991, *1 (Tex. App.—Austin, May 1,

2012, no pet.) (order) (per curiam) (discussing that the “appellant filed an interlocutory

appeal from the district court’s order denying its motion to compel arbitration [and

u]pon the appellant’s request, the court of appeals stayed the commencement of trial

pursuant to Rule 29.3 pending its disposition of the interlocutory appeal.”). A stay of

all proceedings is necessary in this case to protect the PA’s interests and this Court’s

jurisdiction.

                          CONCLUSION AND PRAYER

       For all the reasons set forth herein, Appellant respectfully requests that this

Court grant its Motion for En Banc Rehearing and stay all trial proceedings until

conclusion of this interlocutory appeal. Appellant requests all other appropriate relief

to which it may be entitled.

                                         Respectfully submitted,

                                         /s/ Thomas C. Wright
                                         Thomas C. Wright
                                         State Bar No. 22059400
                                         Natasha N. Taylor
                                         State Bar No. 24071117
                                         WRIGHT & CLOSE, LLP
                                         One Riverway, Suite 2200
                                         Houston, Texas 77056
                                         (713) 572-4321

                                           13
(713) 572-4320 (fax)
wright@wrightclose.com
taylor@wrightclose.com

/s/ Jamey L. Voge (w/permission)
Jamey L. Voge
State Bar No. 24033424
Brian Cooper
State Bar No. 24012451
STUBER COOPER VOGE PLLC
2600 Network Blvd., Suite 305
Frisco, Texas 75034
(214) 472-2770
(214) 472-2790 (fax)
jvoge@scvlaw.net
bcooper@scvlaw.net

ATTORNEYS FOR APPELLANT
PROFESSIONAL ADVANTAGE
SOFTWARE SOLUTIONS, INC.




  14
                     CERTIFICATE OF COMPLIANCE

       I certify that the foregoing motion is in compliance with Texas Rule of
Appellate Procedure 9.4 because it contains 3,184 words and has been prepared in a
proportionally spaced typeface using Microsoft Word 2007 in 14-point Times New
Roman font for text and 12-point Times New Roman font for footnotes, which meets
the typeface requirements.

                                     /s/ Natasha N. Taylor
                                     Natasha N. Taylor


                        CERTIFICATE OF SERVICE

     I hereby certify that on December 22, 2015, a true and correct copy of this
Motion was forwarded to the following counsel by electronic service.

Timothy McCloskey
Blake Rizzo
CARRIGAN, MCCLOSKEY & ROBERSON LLP
945 Heights Blvd
Houston, Texas 77008
tmccloskey@cmrllp.com
brizzo@cmrllp.com

                                     /s/ Natasha N. Taylor
                                     Natasha N. Taylor




                                       15
                                 APPENDIX

Tab A: December 10, 2015 Trial Preparation Order




                                      16
TAB A
                                                                                                                            TRPOX
                                                                   Cause No. 201258827

                                                                                        *             IN THE DISTRICT COURT OF
       WEST GULF MARITIME ASSOCIATION                                                   *
       vs.                                                                              *             HARRIS COUNTY, TEXAS
                                                                                        *
       BUSINESS MICROVAR INC (D/B/A I                                                   *              151st    JUDICIAL DISTRICT

                                                               TRIAL PREPARATION ORDER

       lXI   Pursuant to Rule 166 of the Texas Rule of Civil Procedure, before the Pretrial Conference
         scheduled for this case, the items that are checked below must be furnished to opposing
         counsel in advance with enough time to allow review for objections, and brought with you
         to the Pretrial Conference.

       lXI Pursuant to Rule 166 of the Texas Rules of Civil Procedure, the items that are checked below
         must be      FILED/EXCHANGED           by 01-07-2016.
       IX) Pursuant to Rule 166 of the Texas Rules of Civil Procedure, the items that are checked must
         be completed and ready for discussion with the court at the Pretrial Conference.
                                                                 * * * * * *
       1!1   Party/Attorney List.                 Names, addresses, and phone numbers of each prose party and
         attorney.

       lXI  Trial Witnesses List. The name, address and telephone number of any person expected to
         testify at trial, and a brief statement of each identified person's connection with the case.

       [I Draft Jury Charge (if a jury fee has been paid) or Findings of Fact and Conclusions of Law.
         Modifications may be submitted as the trial progresses.

       lXI  Exhibits. An exhibit list is required. All exhibits must be pre-marked with inadmissible matters
         redacted( e.g. insurance). Objections to authenticity must be made pursuant to Rule 193.7.

       lXI  Deposition Excerpts or Edited Videotapes.                                       Designate page and line in sequence to be
         used at trial.

       lXI    Motions in Limine.

       lXI    Trial Scheduling. Estimated trial length, and potential attorney or witness conflicts or travel
~        difficulties.
- Iii
0

 ~           Other.
o...         ALL PRE-TRIAL DOCUMENTS MUST BE COMPLETED AND MUST BE FILED
~            AND EXCHANGED BEFORE DOCKET CALL. MOTIONS FOR CONTINUANCES
~
0
             MUST BE FILED BEFORE DOCKET CALL. DOCKET CALL IS CONDUCTED
~            OVER THE TELEPHONE ON 1/8/16 BETWEEN 9AM AND 1 PM
00
\0

t
~        Signed
z
                I' ••11• •lmll111• •·lll.lllll'lllllllll'llllh 11 111· '11111111• .II          MIKE ENGELHART
                TIMOTHY M. MCCLOSKEY                                                           Judge, 151ST DISTRICT COURT
                945 Heights Blvd                                                               DATE GENERATED: 12/10/2015
                Houston IX 77008-6911                                                                                                 JCV001
                                                                              3                                                    rev.032802
                                                                                               13417650
                                                                                                                         TRPOX
                                                                Cause No. 201258827
                                                                                     *             IN THE DISTRICT COURT OF
      WEST GULF MARITIME ASSOCIATION                                                 *
                                                                                     *             HARRIS COUNTY, TEXAS
      vs.                                                                            *
      BUSINESS MICROVAR INC (D/B/A I                                                 *              151 st   JUDICIAL DISTRICT

                                                            TRIAL PREPARATION ORDER

      [XI Pursuant to Rule 166 of the Texas Rule of Civil Procedure, before the Pretrial Conference
        scheduled for this case, the items that are checked below must be furnished to opposing
        counsel in advance with enough time to allow review for objections, and brought with you
        to the Pretrial Conference.

      lXI Pursuant to Rule 166 of the Texas Rules of Civil Procedure, the items that are checked below
        must be      FILED/EXCHANGED           by 01-07-2016.
      IX) Pursuant to Rule 166 of the Texas Rules of Civil Procedure, the items that are checked must
        be completed and ready for discussion with the court at the Pretrial Conference.
                                                * * * * * *
      1!1   Party/Attorney List. Names, addresses, and phone numbers of each prose party and
        attorney.

      lXI  Trial Witnesses List. The name, address and telephone number of any person expected to
        testify at trial, and a brief statement of each identified person's connection with the case.

      II  Draft Jury Charge (if a jury fee has been paid) or Findings of Fact and Conclusions of Law.
        Modifications may be submitted as the trial progresses.

      lXI  Exhibits. An exhibit list is required. All exhibits must be pre-marked with inadmissible matters
        redacted( e.g. insurance). Objections to authenticity must be made pursuant to Rule 193.7.

      lXI  Deposition Excerpts or Edited Videotapes.                                     Designate page and line in sequence to be
        used at trial.

      lXI    Motions in Limine.

      lXI    Trial Scheduling. Estimated trial length, and potential attorney or witness conflicts or travel
~       difficulties.
 0
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this December 22. 2015


     Certified Document Number:        68220256 Total Pages: 2




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com